DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017226093, filed on 24 November 2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “C” in Fig 1-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serdarevic (US20080105358).
Regarding claim 1, Serdarevic discloses a tire molding device comprising:
a spindle (“axes” (26)),
and a drum mechanism disposed on an outer peripheral side of the spindle ("chucks system" (10)),
wherein the drum mechanism includes a first half drum fixed on one end side of the spindle ("chuck" (22)), 
and a second half drum that is not supported by the spindle and is connected to the spindle closer to another end side of the spindle than the first half drum ("chuck" (20)),
the spindle moves along an axial direction of the spindle (Fig 4-5),
and the second half drum moves relative to the spindle along the axial direction of the spindle (Fig 4-5).
	Regarding claim 2, Serdarevic discloses all limitations of claim 1 as set forth above. Additionally, Serdarevic discloses that the spindle rotates about an axis of the spindle ([0004, 0029]).

Claim(s) 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Graaf (US20110315322).

a spindle (“pull/push rod” (101)),
and a drum mechanism disposed on an outer peripheral side of the spindle (components left of “main housing” (4), Fig 1A-D),
wherein the drum mechanism includes a first half drum fixed on one end side of the spindle (“first drum half” (2)), 
and a second half drum that is not supported by the spindle and is connected to the spindle closer to another end side of the spindle than the first half drum ("second drum half” (3)),
the spindle moves along an axial direction of the spindle (Fig 1A-D),
and the second half drum moves relative to the spindle along the axial direction of the spindle (Fig 1A-D).
	Regarding claim 2, De Graaf discloses all limitations of claim 1 as set forth above. Additionally, Serdarevic discloses that the spindle rotates about an axis of the spindle ([0057]).
Regarding claim 4, De Graaf discloses all limitations of claim 1 as set forth above. Additionally, De Graaf discloses that the device comprises a first shaft member on the outer peripheral side of the spindle (“spindle” (113)), wherein the spindle and the second half drum move opposite to each other along the axial direction of the spindle via the first shaft (Fig 1A-D).
Regarding claim 6, De Graaf discloses all limitations of claim 2 as set forth above. Additionally, De Graaf discloses that the device comprises a first shaft member on the outer peripheral side of the spindle (“spindle” (113)), wherein the spindle and the second half drum move opposite to each other along the axial direction of the spindle via the first shaft (Fig 1A-D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic (US20080105358).
Regarding claim 3, Serdarevic discloses all limitations of claim 1 as set forth above. Examiner notes that the claims are directed towards an apparatus. The claim’s recitation of the synchronized rotation of the spindle and at least a part of the second half drum about an axis of the spindle is directed towards the intended use of the tire molding device and it is well settled that “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (see MPEP 2114). Furthermore, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective priority date to have the synchronized rotation, as a person of ordinary skill would readily recognize that different rotation speeds between the drums would result in torsional deformation of the tire during manufacturing, resulting in tire uniformity issues (see MPEP 2143(A), “KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony. . . . Thus, in appropriate cases, the ultimate inference as to the existence of a motivation to combine references may boil down to a question of ‘common sense’").

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic (US20080105358) in view of Kim (US20170144395).
Regarding claim 4, Serdarevic discloses all limitations of claim 1 as set forth above. While Serdarevic does not explicitly disclose that the device further comprises a first shaft member on the outer peripheral side of the spindle, wherein the spindle and the second half drum move opposite to each other along the axial direction of the spindle via the first shaft, it would have been obvious to one 
Regarding claim 6, Serdarevic discloses all limitations of claim 2 as set forth above. While Serdarevic does not explicitly disclose that the device further comprises a first shaft member on the outer peripheral side of the spindle, wherein the spindle and the second half drum move opposite to each other along the axial direction of the spindle via the first shaft, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Kim, which is within the tire manufacturing art, teaches the use of a first shaft member (“ball screw” (7a)) on the outer peripheral side of the spindle (Fig 2B) with the spindle and the second half drum moving opposite to each other along the axial direction of the spindle via the first shaft member (Fig 2B, [0028]) for the benefit of improving green tire quality and simplifying the apparatus ([0012]).
Regarding claim 7, modified Serdarevic teaches all limitations of claim 3 as set forth above. While Serdarevic does not explicitly teach that the device further comprises a first shaft member on the outer peripheral side of the spindle, wherein the spindle and the second half drum move opposite to each other along the axial direction of the spindle via the first shaft, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Kim, which is within the tire manufacturing art, teaches the use of a first shaft member (“ball screw” (7a)) on the outer peripheral side of the spindle (Fig 2B) with the spindle and the second half drum moving opposite to each other along the axial direction of the spindle via the first shaft member (Fig 2B, [0028]) for the benefit of improving green tire quality and simplifying the apparatus ([0012]).

Claims 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic (US20080105358) in view of either Painter (US20120006495, Dickerson (US20150306832), Linne (US20090239702), or Lemaire (US20030056880).
Regarding claim 5, Serdarevic discloses all limitations of claim 1 as set forth above. While Serdarevic does not explicitly disclose that the second half drum comprises a bearing and is connected to the spindle via the bearing to support the spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application  to do so as it is well known in the art of tire manufacturing to use a bearing to allow for rotation between two cylindrical pieces, as demonstrated in Painter to reduce friction and enhance free rotation ([0018]), Dickerson (“bearing” (38), Fig 2, [0072]), Linne (“bearing” (3), Fig 1, [0026]) or Lemaire teaching the use of bearings to facilitate drum rotation ([0010]).
Regarding claim 8, Serdarevic discloses all limitations of claim 2 as set forth above. While Serdarevic does not explicitly disclose that the second half drum comprises a bearing and is connected to the spindle via the bearing to support the spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application  to do so as it is well known in the art of tire manufacturing to use a bearing to allow for rotation between two cylindrical pieces, as demonstrated in Painter to reduce friction and enhance free rotation ([0018]), Dickerson (“bearing” (38), Fig 2, [0072]), Linne (“bearing” (3), Fig 1, [0026]) or Lemaire teaching the use of bearings to facilitate drum rotation ([0010]).
Regarding claim 9, Serdarevic teaches all limitations of claim 3 as set forth above. While Serdarevic does not explicitly teach that the second half drum comprises a bearing and is connected to the spindle via the bearing to support the spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application  to do so as it is well known in the art of tire manufacturing to use a bearing to allow for rotation between two cylindrical pieces, as .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic (US20080105358) and Kim (US20170144395) in further view of either Painter (US20120006495, Dickerson (US20150306832), Linne (US20090239702), or Lemaire (US20030056880).
Regarding claim 10, modified Serdarevic teaches all limitations of claim 4 as set forth above. While modified Serdarevic does not explicitly teach that the second half drum comprises a bearing and is connected to the spindle via the bearing to support the spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application  to do so as it is well known in the art of tire manufacturing to use a bearing to allow for rotation between two cylindrical pieces, as demonstrated in Painter to reduce friction and enhance free rotation ([0018]), Dickerson (“bearing” (38), Fig 2, [0072]), Linne (“bearing” (3), Fig 1, [0026]) or Lemaire teaching the use of bearings to facilitate drum rotation ([0010]).
Regarding claim 11, modified Serdarevic teaches all limitations of claim 6 as set forth above. While modified Serdarevic does not explicitly teach that the second half drum comprises a bearing and is connected to the spindle via the bearing to support the spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application  to do so as it is well known in the art of tire manufacturing to use a bearing to allow for rotation between two cylindrical pieces, as demonstrated in Painter to reduce friction and enhance free rotation ([0018]), Dickerson (“bearing” (38), Fig 2, [0072]), Linne (“bearing” (3), Fig 1, [0026]) or Lemaire teaching the use of bearings to facilitate drum rotation ([0010]).
.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over De Graaf (US20110315322).
	Regarding claim 3, De Graaf discloses all limitations of claim 1 as set forth above. Examiner notes that the claims are directed towards an apparatus. The claim’s recitation of the synchronized rotation of the spindle and at least a part of the second half drum about an axis of the spindle is directed towards the intended use of the tire molding device and it is well settled that “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (see MPEP 2114). Furthermore, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective priority date to have the synchronized rotation, as a person of ordinary skill would readily recognize that different rotation speeds between the drums would result in torsional deformation of the tire during manufacturing, resulting in tire uniformity issues (see MPEP 2143(A), “KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony. . . . Thus, in appropriate cases, the 
Regarding claim 7, Da Graaf teaches all limitations of claim 3 as set forth above. Additionally, De Graaf teaches that the device comprises a first shaft member on the outer peripheral side of the spindle (“spindle” (113)), wherein the spindle and the second half drum move opposite to each other along the axial direction of the spindle via the first shaft (Fig 1A-D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Roedseth (US20060137806) discloses that the synchronization of both sides of the drum is important to avoid tire uniformity problems ([0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749